Citation Nr: 1756556	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for the service-connected back disorder.

2. Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 16, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 1991, January 2003 to July 2003, November 2003 to May 2005, and February 2006 to May 2007, with additional Reserve service.  His many awards and decorations include the Combat Action Badge, the Southwest Asia Service Medal with 2 bronze stars, the Iraq Campaign Medal, and the Kuwait Liberation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in September 2015, at which time the Board remanded for VA examinations and medical records.  There has been substantial compliance with the remand and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

After the Board remanded the issue of TDIU, the RO granted the claim, effective April 16, 2016 and indicated that this was a full grant.  However, as TDIU was taken by the Board as part and parcel of the initial rating claims on appeal, the issue of entitlement to a TDIU prior to April 16, 2016 remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran filed a general VA Form 9 in 2017 which stated "appeal all claims" and requested a hearing at a local VA office.  However, he already had a hearing before the Board in 2014.  Although a claimant can request an additional Board hearing following an appeal to the United States Court of Appeals for Veterans Claims, that is not the situation here. Therefore, the Veteran is not entitled to a second Board hearing as a matter of right. The Board will treat the request as a motion for an additional hearing.  See 38 C.F.R. § 20.1304 (b)(1). 

A motion requesting relief from the usual rules regarding hearing requests, such as the Veteran's request for a second Board hearing, must be accompanied by an explanation of the justification for the request.  See 38 C.F.R. §§ 20.703 and 20.1304 (b)(1).  The Veteran provided no such explanation, and the evidence indicates that he addressed the claims at issue at the July 2014 hearing.  He also has had ample opportunity to submit evidence and argument subsequent to that hearing.  The desire to provide additional testimony alone does not constitute good cause for a second Board hearing, particularly when a full transcript from the hearing is of record, and the same Veterans Law Judge remains available to decide his appeal.  The Veteran's claim for a TDIU was part of his appeal for increased ratings (see Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), and his testimony addressed how his disabilities affected employability, including how many days he lost because of his back or PTSD and how his symptoms affected his ability to work.  The Board finds that the Veteran has not provided good cause supporting his request for a second Board hearing on this matter and the motion is denied.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's back disability has been manifested by flexion to less than 30 degrees, with pain, but not ankylosis, symptoms comparable to ankylosis, or incapacitating episodes that required prescribed bed rest. 

2. For the entire period on appeal, the Veteran's back disability has not produced objective neurologic abnormalities, including bowel or bladder impairment or radiculopathy.

3. The Veteran's PTSD is manifested by normal communication, judgment, and cognitive functioning, intact orientation, adequate grooming, panic attacks less than weekly, sleep impairment, irritability, anger, impaired impulse control, reported mild memory impairment, difficulty adapting to stressful circumstances, and difficulty maintaining relationships. 
	
4. Prior to April 16, 2016, the Veteran was employed in a full-time position as a driver for a construction company, earning above the poverty threshold, with no significant time lost due to his service-connected disabilities; thus, his service-connected disabilities did not render him unable to obtain or maintain a substantially gainful occupation prior to April 16, 2016.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for the back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5242-5243 (2017).

2. The criteria for a rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411 (2017).

3. The criteria for a TDIU have not been met for the period prior to April 16, 2016. 
38 U.S.C. §§ 1155, 5103(a), 5107(b) (2012); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the February 2017 Supplemental Statement of the Case. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.


Higher Initial Rating for the Back Disorder

The Veteran contends that he is entitled to a higher rating due to the functional impairment caused by his back disability.  He testified that he experiences constant pain, limitation of motion, and gait abnormalities, and is unable to play sports or perform yard work.  He also testified that he had visited the emergency room six times in the 18 months prior to the 2014 hearing because of his back pain and lost approximately six days of work due to back pain and PTSD symptoms in the year before the hearing.  At the time of the July 2014 hearing, the Veteran was working as a driver for a construction company.  He retired in April 2016.   

The Veteran was afforded VA spine examinations in July 2009, October 2013, September 2015, and January 2017 to assist in assessing the severity of his back disorder.  All of the examinations showed flexion from 10 to 20 degrees.  While he had some degree of extension in July 2009, the October 2013, September 2015, and January 2017 examinations showed extension to 0 degrees.  Lateral bending was not tested in the October 2013 and September 2015 examinations because the movement was too painful.  In the January 2017 examination, the Veteran performed right and left lateral bending to 10 degrees and rotated to10 degrees on both sides.  The examination reports documented that the Veteran did not have ankylosis or incapacitating episodes that required prescribed bed rest.  VA medical records for the entire period on appeal similarly do not show ankylosis or prescribed bed rest for incapacitating episodes. 

Private treatment records show that the Veteran underwent injections to manage his pain and evaluations from July 2015, October 2015, December 2015, April 2016, and July 2016 showed full range of motion of the lumbosacral spine, normal gait and motor strength, and normal neurological findings.

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his back disability.  The evidence shows that the Veteran does not have ankylosis of the spine or symptoms comparable to favorable or unfavorable ankylosis.  These are the only symptoms that warrant a higher rating under the general rating criteria for spine disabilities.  For VA purposes, unfavorable ankylosis is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note 5.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.  Here, the evidence shows that the Veteran maintains range of motion in his back, albeit limited.  Additionally, there is no evidence that the Veteran experiences limited breathing, a limited line of vision, restriction of the mouth, or gastrointestinal symptom as a result of his back disability.  Accordingly, he is not entitled to a rating in excess of 40 percent for ankylosis or similar symptoms. 

Consideration has also been given to assigning higher rating under Diagnostic Code 5243 based on incapacitating episodes rather than limitation of motion.  The evidence does not show, however, that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest of at least six weeks duration during any 12 month period.  The fact that he voluntarily restricts his activities and possibly implements bed rest for a period of time during flare-ups is not how VA defines an incapacitating episode.  Accordingly, an increased rating based on incapacitating episodes is not warranted.   

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports back pain, limited range of motion, and flare-ups, these symptoms cause functional loss that is specifically contemplated by a 40 percent rating.  Importantly, the Veteran's symptoms do not cause functional impairment that is comparable to favorable or unfavorable ankylosis.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his service-connected back disability. 

Finally, the medical evidence does not show that the Veteran has any neurological manifestations due to his back condition that would warrant a separate rating.  The January 2017 VA examination shows no symptoms of radiculopathy or other neurologic abnormalities, including bowel or bladder issues, and his private and VA medical records support these findings.  

As the Veteran testified that his back disability caused lost time at work and hospitalizations, the Board contemplated whether a claim for a higher rating on an extraschedular basis has been raised.  The Veteran's symptoms of back pain and limited range of motion, however, are aptly contemplated by the rating schedule.  He does not have any unusual or exceptional symptoms because of his back condition that are not contemplated by the rating schedule.  Thus, the Board finds that a claim for a higher rating on an extraschedular basis has not been raised by the evidence or the Veteran.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Higher Initial Rating for PTSD

The Veteran contends that he is entitled to a higher initial rating because he is hot-tempered, angers easily, and is irritable.  He contends these symptoms have caused marital problems and police citations due to road rage, and these contentions are supported by lay statements submitted by family members.   

He has been afforded VA examinations to assist in assessing the severity of his PTSD in February 2010, September 2013, and July 2016.  Initially, his PTSD and his TBI were separately rated.  The medical evidence, including the June 2010 TBI examination report, the November 2014 VA medical opinion and the July 2016 VA examination, establishes that the symptoms from these conditions overlap and the etiologies are indistinguishable.  Therefore, his PTSD and TBI are now part of the same disability rating.  Accordingly, the Board also considered all pertinent medical and lay evidence related to his TBI, including examinations afforded in April 2010 and January 2017. 

At the February 2010 PTSD examination, the Veteran complained of nightmares, lack of motivation, hypervigilance, irritability, moodiness, anger, marital issues, and memory difficulties.  A mental status examination revealed orientation to all spheres, adequate grooming, tearful but appropriate affect, normal speech, normal psychomotor, memory impairment, and no suicidal or homicidal ideation.  

The April 2010 TBI examination documented nightmares, suspiciousness, irritability, occasional disorientation to one of the four spheres, and mild memory loss, as well as normal judgment, appropriate social interaction, and normal motor activity.  

He was afforded a second VA PTSD examination in September 2013.  While the examiner indicated that he could differentiate which symptoms were attributable to PTSD and TBI, but the Board considered all of the symptoms listed in the report. The examiner documented irritability, hypervigilance, insomnia, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, difficulty adapting to stressful circumstances, and impaired impulse control such as unprovoked irritability with periods of violence.  He concluded that the Veteran's symptoms caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

The Veteran underwent a third VA PTSD examination in July 2016.  He reported being separated from his wife and it was unclear whether they would reconcile at that time.  He also reported that he did not maintain relationships with friends or his children, and he went out at night only occasionally.  The examiner documented anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and impaired impulse control.  He concluded that the symptoms produced occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks, although with generally satisfactory functioning. 

Finally, in January 2017, the Veteran underwent another VA TBI examination.  The Veteran complained of mild memory loss and issues with concentration, attention, and executive functions.  Relevantly, the examination documented normal judgment, occasionally inappropriate social interaction, including occasional fights and arguments, total orientation, normal motor activity, normal visual spatial orientation, and normal communication skills. 

The Veteran also received regular PTSD treatment at VA during the period on appeal.  Mental status evaluations consistently documented adequate grooming, normal behavior, normal orientation, normal speech, appropriate cognitive function and memory, a hot-tempered and irritable mood, varied affect depending on mood, logical thought processes, adequate insight and judgment, and no signs of delusions, hallucinations, or suicidal or homicidal ideation.  The treatment notes indicated that his symptoms were consistent throughout his treatment, and included anger, irritability, nightmares, hypervigilance, and relationship issues.  They also indicated that he was consistently termed "low risk" to himself and others due to his support system, future-oriented thinking, and no specific dangerous intent.

In consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for the entire period on appeal.  His PTSD is predominantly manifested by symptoms that warrant a 30 percent rating.  Specifically, the evidence shows normal communication, judgment, and cognitive functioning, intact orientation, adequate grooming, and generally satisfactory functioning.  The evidence also showed panic attacks less than weekly, sleep impairment, irritability, anger, impaired impulse control, reported mild memory impairment, difficulty adapting to stressful circumstances, regular marital issues, and, more recently, isolation from other friends and family.  

The evidence does not show that his PTSD has caused circumstantial or circular speech, impaired thought, impaired judgment, difficulty understanding complex commands, weekly panic attacks weekly, suicidal or homicidal ideation, spatial disorientation, or any comparable symptoms. 

Although the evidence documents several symptoms that are included in the criteria for higher ratings, the Board finds that they do not warrant a rating in excess of 30 percent.  First, while the Veteran has reported memory impairment, medical testing did not reveal objective memory impairment.  For example, a May 2010 neuropsychological test revealed average memory functioning and an April 2014 2014 mental health assessment showed appropriate cognitive function and memory. 

Second, while impaired impulse control has been documented, the evidence clearly shows that the Veteran's impulsivity manifests in verbal outbursts, anger, and irritability, rather than physical violence.  Notably, regular risk assessments categorized the Veteran as "low risk" to himself and others throughout the period on appeal.  

Third, the Board acknowledges that he has been married three times and records showed regular complaints of marital discord.  While he reported having close relationships with his children, father, and a few friends, in July 2016, he reported that he did not maintain relationships with his children or friends anymore.  The Board finds, however, that his anger, difficulty maintaining relationships, subjective mild memory impairment, and impulsivity are not sufficient to warrant a higher rating, particularly in light of his generally normal functioning, judgment, communication, orientation, and low risk to self and others. 

Accordingly, a rating in excess of 30 percent for the entire period on appeal is denied. 

TDIU 

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is in receipt of a TDIU, effective April 16, 2016.  He filed the claim for a TDIU in August 2015 based on his back disability, service connection for which was granted effective February 12, 2009.  Accordingly, the period prior to April 16, 2016 is on appeal.

In determining unemployability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

The Veteran's 2015 application for increased compensation based on unemployability shows that, from May 2004 to May 2014, he was employed full-time by a trucking company and his highest annual earning was $35,000.00.  He estimated that he lost approximately 0 hours due to illness.  

However, in the September 2015 employer's response to the request for employment information, the employer indicated that the Veteran earned $32,220.63 in the past 12 months, had no time lost due to illnesses in the past 12 months, and he was still employed as of September 25, 2015.  In June 2016, the employer submitted a new Form 21-4192 documenting that the Veteran retired April 15, 2016.  He earned $39,120.93 and lost no time due to illness in the 12 months prior to retirement.  Therefore, although the Veteran noted on his TDIU claim that he had last worked in 2014, that is patently incorrect according to his employer.

In the 2014 Board hearing, the Veteran testified that he lost approximately six days of work in the 12 months prior to the hearing because of his PTSD and back disability.

In consideration of all the evidence, the Board finds that the Veteran's service-connected disabilities, combined or singular, did not render him unemployable prior to April 16, 2016 because he was employed full-time, with little to no time lost due to illnesses, until April 15, 2016.  While TDIU could be awarded to a veteran who works but only makes a marginal income, this Veteran consistently earned between $30,000 and $40,000 during the period on appeal - an annual income that far exceeds that poverty threshold for a family of three prior to November 2012 and a family of two after November 2012.  See 38 C.F.R. § 4.16(a).  In 2012, the poverty threshold for a family of three, with one child under 18 years old, was $18,751.00.  See Poverty Thresholds, U.S. Dep't of Commerce, Census Bureau, available at https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  In 2015, the poverty threshold for a family of two under 65 years old was $15,871.00.  

Accordingly, the Board finds that the Veteran was not rendered unemployable by his service-connected disabilities prior to April 16, 2016 and the claim is denied for that time period.  He was gainfully employed.  This decision does not affect the TDIU award, beginning April 16, 2016. 


ORDER

Entitlement to an initial rating in excess of 40 percent for the back disorder is denied. 

Entitlement to an initial rating in excess of 30 percent for PTSD is denied. 

Entitlement to a TDIU prior to April 16, 2016 is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


